DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 8,13,15,20 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ivanov et al (WO2019/110117).
Claims 8,15 and 22.
Ivanov et al discloses a computer-implemented method (page 5:14-22 describing a processor and memory) for generating an electronic field map of a space, the method comprising:
receiving first radio wave strength data observed at each of a first set of points (page 6:5-19 describes measuring RSSI at a plurality of locations)3, wherein the first set of points include at least three distinct points with respectively distinct distances in the space from a location of a radio wave transmitter (330);
determining, based on the received radio wave strength data, space propagation characteristics of radio waves from the radio wave transmitter in the space (page 20 describes generating a radio map based on the assembled data, i.e., the RSSIs) ;
receiving a point, wherein the point is distinct from points in the first set of points (page 20:33-34 describes a grid point where no RSSI is mapped);

determining, based on the determined space propagation characteristics of radio wave and a distance between the point and the radio wave transmitter, a second radio wave strength data at the point (page 21:1-2 describes interpolating or extrapolating of RSSI at a grid point using surrounding RSSIs); and
generating, based at least on the determined second radio wave strength data of a combination of the received first radio wave strength data and the determined second radio wave strength data, the electronic field map of the space (grid points where RSSIs are measured and/or interpolated/extrapolated are combined to generate a final radio map).

Claims 13,20.
Ivanov et al discloses that  the radio wave transmitter transmits a beacon signal, the beacon signal including a beacon identifier, the beacon identifier representing the radio wave transmitter.
See page 15:6-10 describing  a beacon. 
Allowable Subject Matter
4.	Claims 9-12,14,16-19,21,23-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632